DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (2019/0156599) in view of Gelbart et al. (2017/0039784) further in view of David et al. (2020/0174779).

vehicle capable of automated driving, the vehicle comprising:
a storage device that stores a program for diagnosing a failure of a device mounted on the vehicle (“A fault is a condition in which a component fails to operate or operates outside of one or more predefined parameters…the computer 110 may be programmed to monitor a vehicle 100 component and determine whether a fault condition has occurred, e.g., whether a physical quantity is outside a predefined range”, see P[0037], where the “storage device that stores a program” is implicit in Jammoussi et al., as a stored program would be required for the computer to perform the disclosed functions);
a controller that executes the program when a diagnosis condition is satisfied during traveling of the vehicle (“For example, in order to perform a specific diagnostic operation for a vehicle 100 steering, the computer 110 may be programmed to determine whether a diagnostic condition of “driving on a straight line for at least 10 seconds” is met. Thus, a specific component (i.e., the steering) of the vehicle 100 is associated with meeting the diagnostic condition (i.e., driving on a straight line) of this diagnostic operation (detecting a fault condition of the steering component such as a proper alignment thereof”, see P[0040]); and
a communication device that communicates with a server…(“…the computer 110 may be configured for communicating through a wireless communication interface with a remote computer via a wireless communication network”, see P[0033]),…
a first update program applied when the vehicle travels with an occupant on board, and a second update program applied when the vehicle travels with an occupant not on board (“Operating patterns associated with some diagnostic conditions may be discomforting for a vehicle 100 occupant, e.g., exceeding an acceleration threshold such as 1.5 m/s.sup.2, actuating engine brakes, etc. The computer 110 may be programmed to adjust the specified operating pattern upon determining that the vehicle is operating without a vehicle occupant. For example, upon determining that the vehicle 100 is operated without an occupant, e.g., based on data received from an occupancy sensor 130, interior camera sensor 130, etc., the computer 110 may be programmed to adjust the operating pattern to fulfill a diagnostic condition that may be discomforting for a vehicle 100 occupant”, see P[0055]).
Jammoussi et al. does not expressly recite the bolded portions of the claimed
a communication device that communicates with a server that delivers an update program for updating the program, wherein
the server has, as the update program, a first update program applied when the vehicle travels with an occupant on board, and a second update program applied when the vehicle travels with an occupant not on board, and
the controller obtains the second update program from the server and updates the program using the obtained second update program, when the vehicle travels with an occupant not on board.
However, Gelbart et al. (2017/0039784) teaches a system for determining if data measurements for vehicle attributes have been exceeded by using thresholds (Gelbart et al.; see P[0151]), where the system may receive one or more acceptable threshold levels for the vehicle attributes via the server (Gelbart et al.; see P[0188]). Therefore, to 
Furthermore, David et al. (2020/0174779) teaches providing “updates to autonomous vehicles in which no human operators are present” (David et al.; see P[0037]), where an over-the-air (OTA) updater device may communicate with a server to obtain software updates for the vehicle (David et al.; see P[0021]), where software updates may provide “improved functionality for any feature that may be controlled by updatable software of an ECU or some other updatable electronic component of a vehicle” (David et al.; see P[0040]). Therefore, to simply receive a program from a server for autonomous control of a vehicle when the vehicle is unoccupied is obvious from David et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jammoussi et al. with the teachings of Gelbart et al. and David et al., and to provide a communication device that communicates with  a server that delivers an update program for updating the program, wherein the server has, as the update program, a first update program applied when the vehicle travels with an occupant on board, and a second update program applied when the vehicle travels with an occupant not on board, and the controller obtains the second update program from the server and updates the program using the obtained second update program, when the vehicle travels with an occupant not on board, as rendered obvious by Gelbart et al. and David et al. as explained above, in order to determine “whether a threshold for a parameter has been exceeded or reached” and in order to determine if “vehicle attribute threshold levels are 

Regarding Claim 3, Jammoussi et al. does not expressly recite the claimed vehicle according to claim 1, wherein the controller obtains the first update program from the server and updates the program using the obtained first update program, when the vehicle travels with an occupant on board.
However, as cited in the Claim 1 rejection, Jammoussi et al. does teach operating a vehicle in a specific manner when a vehicle occupant is present (“Operating patterns associated with some diagnostic conditions may be discomforting for a vehicle 100 occupant, e.g., exceeding an acceleration threshold such as 1.5 m/s.sup.2, actuating engine brakes, etc. The computer 110 may be programmed to adjust the specified operating pattern upon determining that the vehicle is operating without a vehicle occupant. For example, upon determining that the vehicle 100 is operated without an occupant, e.g., based on data received from an occupancy sensor 130, interior camera sensor 130, etc., the computer 110 may be programmed to adjust the operating pattern to fulfill a diagnostic condition that may be discomforting for a vehicle 100 occupant”, see P[0055]), and as also cited in the Claim 1 rejection, Gelbart et al. (2017/0039784) teaches a system for determining if data measurements for vehicle attributes have been exceeded by using thresholds (Gelbart et al.; see P[0151]), where the system may receive one or more acceptable threshold levels for the vehicle attributes via the server (Gelbart et al.; see P[0188]). Therefore, to simply receive a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jammoussi et al. with the teachings of Gelbart et al., and wherein the controller obtains the first update program from the server and updates the program using the obtained first update program, when the vehicle travels with an occupant on board, as rendered obvious by Gelbart et al., in order to determine “whether a threshold for a parameter has been exceeded or reached” and in order to determine if “vehicle attribute threshold levels are unacceptable” (Gelbart et al.; see P[0189]).

Regarding Claim 4, Jammoussi et al. teaches the claimed vehicle capable of automated driving, the vehicle comprising:
a storage device that stores a program for diagnosing a failure of a device mounted on the vehicle (“A fault is a condition in which a component fails to operate or operates outside of one or more predefined parameters…the computer 110 may be programmed to monitor a vehicle 100 component and determine whether a fault condition has occurred, e.g., whether a physical quantity is outside a predefined range”, see P[0037], where the “storage device that stores a program” is implicit in Jammoussi et al., as a stored program would be required for the computer to perform the disclosed functions);
a controller that executes the program when a diagnosis condition is satisfied during traveling of the vehicle (“For example, in order to perform a specific ; and
a communication device that communicates with a server…(“…the computer 110 may be configured for communicating through a wireless communication interface with a remote computer via a wireless communication network”, see P[0033]), wherein the storage device stores, as the program, a first program used when the vehicle travels with an occupant on board, and a second program used when the vehicle travels with an occupant not on board (“Operating patterns associated with some diagnostic conditions may be discomforting for a vehicle 100 occupant, e.g., exceeding an acceleration threshold such as 1.5 m/s.sup.2, actuating engine brakes, etc. The computer 110 may be programmed to adjust the specified operating pattern upon determining that the vehicle is operating without a vehicle occupant. For example, upon determining that the vehicle 100 is operated without an occupant, e.g., based on data received from an occupancy sensor 130, interior camera sensor 130, etc., the computer 110 may be programmed to adjust the operating pattern to fulfill a diagnostic condition that may be discomforting for a vehicle 100 occupant”, see P[0055]),
…
the controller diagnoses the failure of the device using the first program when the vehicle travels with an occupant on board, and diagnoses the failure of the device using the second program when the vehicle travels with an occupant not on board…(“Operating patterns associated with some diagnostic conditions may be discomforting for a vehicle 100 occupant, e.g., exceeding an acceleration threshold such as 1.5 m/s.sup.2, actuating engine brakes, etc. The computer 110 may be programmed to adjust the specified operating pattern upon determining that the vehicle is operating without a vehicle occupant. For example, upon determining that the vehicle 100 is operated without an occupant, e.g., based on data received from an occupancy sensor 130, interior camera sensor 130, etc., the computer 110 may be programmed to adjust the operating pattern to fulfill a diagnostic condition that may be discomforting for a vehicle 100 occupant”, see P[0055]).
Jammoussi et al. does not expressly recite the bolded portions of the claimed
a communication device that communicates with a server that delivers an update program for updating the program, wherein the storage device stores, as the program, a first program used when the vehicle travels with an occupant on board, and a second program used when the vehicle travels with an occupant not on board,
the server has, as the update program, a first update program applied when the vehicle travels with an occupant on board, and a second update program applied when the vehicle travels with an occupant not on board,
the controller diagnoses the failure of the device using the first program when the vehicle travels with an occupant on board, and diagnoses the failure of the device using the second program when the vehicle travels with an occupant not on board,
after the controller receives the first update program, the controller updates the first program using the received first update program, and
after the controller receives the second update program, the controller updates the second program using the received second update program.
However, Gelbart et al. (2017/0039784) teaches a system for determining if data measurements for vehicle attributes have been exceeded by using thresholds (Gelbart et al.; see P[0151]), where the system may receive one or more acceptable threshold levels for the vehicle attributes via the server (Gelbart et al.; see P[0188]). Therefore, to simply receive a program for normal control of a vehicle from a server, such as when an occupant or driver is present, is obvious from Gelbart et al.
Furthermore, David et al. (2020/0174779) teaches providing “updates to autonomous vehicles in which no human operators are present” (David et al.; see P[0037]), where an over-the-air (OTA) updater device may communicate with a server to obtain software updates for the vehicle (David et al.; see P[0021]), where software updates may provide “improved functionality for any feature that may be controlled by updatable software of an ECU or some other updatable electronic component of a vehicle” (David et al.; see P[0040]). Therefore, to simply receive a program from a server for autonomous control of a vehicle when the vehicle is unoccupied is obvious from David et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jammoussi et al. with the teachings of Gelbart et al. and David et al., and to provide a communication device that communicates with a server that delivers an update program for updating the program, wherein the storage device stores, as the program, a first program used when the vehicle travels with an occupant on board, and a second .



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (2019/0156599) in view of Gelbart et al. (2017/0039784) further in view of David et al. (2020/0174779), further in view of Kim et al. (2017/0297606).

vehicle according to claim 1, wherein the controller determines the failure of the device based on whether or not a property of the device calculated by execution of the program is outside a threshold range, and a threshold range included in the second update program is narrower than a threshold range included in the first update program.
However, the claimed “second update program” encompasses any number of functions, including functions that are provided in addition to the operating patterns of Jammoussi et al., where Jammoussi et al. teaches multiple types of operating patterns that may be applied when a vehicle is operating without a vehicle occupant or using a “second update program”, as seen in “Operating patterns associated with some diagnostic conditions may be discomforting for a vehicle 100 occupant, e.g., exceeding an acceleration threshold such as 1.5 m/s.sup.2, actuating engine brakes, etc.” (see P[0055]), therefore, the actuation of engine brakes teaches the application of the “second update program” with respect to Claim 1.
In view of the above, Claim 2 encompasses an additional function of the “second update program” of “wherein the controller determines the failure of the device based on whether or not a property of the device calculated by execution of the program is outside a threshold range, and a threshold range included in the second update program is narrower than a threshold range included in the first update program”, which is not expressly taught by Jammoussi et al., however, this function is taught by Kim et al. (2017/0297606), who teaches requiring deviation from autonomous driving if a vehicle speed is above a safe speed range for the vehicle’s narrower” than a speed range allowed in a manual driving mode, and a determination of “failure” encompasses determining a vehicle speed is above a safe speed range of Kim et al., which these teachings of Kim et al. then render obvious Claim 2, as the “first update program” is directed to functions performed in a manual driving mode when a vehicle is occupied.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jammoussi et al. with the teachings of Kim et al., and wherein the controller determines the failure of the device based on whether or not a property of the device calculated by execution of the program is outside a threshold range, and a threshold range included in the second update program is narrower than a threshold range included in the first update program, as rendered obvious by Kim et al., in order to “detect transient conditions external to a vehicle requiring deviation from autonomous driving” (Kim et al.; see P[0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662